Citation Nr: 1735425	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether a VA Form 9 received on December 19, 2016, was timely filed.

2.  Entitlement to a disability rating greater than 20 percent from November 19, 2008, to April 11, 2011, greater than 40 percent from April 12, 2011, to October 17, 2011, and greater than 20 percent thereafter, for degenerative disc disease of the lumbosacral spine.

3.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating greater than 20 percent effective October 28, 2012, and greater than 10 percent effective December 18, 2012, for radiculopathy of the left lower extremity.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

6.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army from March to August 1987, a period of active service in the U.S. Army from January 2003 to May 2004, including in Iraq and Kuwait in support of Operation Iraqi Freedom, and additional Army National Guard service.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which assigned an increased 20 percent rating effective November 19, 2008, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine (which was characterized as lumbar strain).  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in May 2009.  A videoconference Board hearing was held in May 2011 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the Veterans Law Judge who held the May 2011 retired from the Board, the Veteran was offered the opportunity to appear at another hearing before a different Veterans Law Judge.  The Veteran declined another Board hearing in August 2016 correspondence.

In September 2011, the Board remanded the currently appealed increased rating claim for degenerative disc disease of the lumbosacral spine to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's service treatment records from his Army National Guard (ANG) service.  The AOJ documented its efforts to obtain these records in the Veteran's claims file.  The Board next directed the AOJ to attempt to obtain the Veteran's updated treatment records.  The identified records subsequently were associated with the claims file.  The Board finally directed the AOJ to schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  The requested examination occurred in October 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a November 2012 rating decision, the RO granted a claim of service connection for radiculopathy of the left lower extremity, assigning a 20 percent rating effective October 28, 2012.  In a November 2013 rating decision, the RO granted a claim of service connection for radiculopathy of the right lower extremity, assigning a 10 percent rating effective December 18, 2012, and assigned a 10 percent rating effective December 18, 2012, for the Veteran's service-connected radiculopathy of the left lower extremity.  The Board subsequently took jurisdiction over both of these claims as part and parcel of the Veteran's currently appealed increased rating claim for degenerative disc disease of the lumbosacral spine.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).  Having reviewed the record evidence, the Board finds that the Veteran's higher initial rating claims for radiculopathy of the left lower extremity and for radiculopathy of the right lower extremity should be characterized as stated on the title page.

In an August 2014 rating decision, the RO denied the Veteran's claim of service connection for coronary artery disease.  The Veteran disagreed with this decision in October 2014.  A Statement of the Case (SOC) was promulgated on this claim in May 2015.  The Veteran did not perfect an appeal on this claim until his attorney submitted a VA Form 9 (substantive appeal) in December 2016; as is explained below in greater detail, the Board concurs with the AOJ's determination that this VA Form 9 was untimely filed.  See 38 C.F.R. § 20.302(b) (2016).

The Veteran appointed his attorney to represent him before VA by filing a completed VA Form 21-22 in June 2015.

This matter is also on appeal from a November 2015 rating decision in which the RO granted, in pertinent part, a claim of service connection for gastroesophageal reflux disease (GERD), assigning a zero percent rating effective June 12, 2015.  The Veteran disagreed with this decision in April 2016.  He perfected a timely appeal in May 2016.

In a December 2015 rating decision, the RO assigned a 40 percent rating effective April 12, 2011, and a 20 percent rating effective October 28, 2011, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  Because the staged disability ratings assigned to the Veteran's service-connected degenerative disc disease of the lumbosacral spine are not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2016, the Board remanded the currently appealed claims to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives with respect to the increased rating claim for degenerative disc disease of the lumbosacral spine and the higher initial rating claims for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.  The Board noted initially in December 2016 that it had jurisdiction over an inferred TDIU claim; however, the Board also noted that it lacked jurisdiction over the Veteran's initial compensable rating for GERD because that issue had not yet been certified for appeal by the AOJ.  This issue subsequently was certified for appeal by the AOJ in April 2017 so the Board now has jurisdiction over it.  The Board directed the AOJ to attempt to obtain the Veteran's Nebraska Army National Guard records.  The AOJ documented its attempts to obtain these records in the Veteran's claims file.  The Board also directed the AOJ to obtain the Veteran's updated treatment records.  The identified records subsequently were associated with the claims file.  The Board then directed the AOJ to schedule the Veteran for appropriate VA examination of his service-connected degenerative disc disease of the lumbosacral spine which complied with the Court's decision in Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   The requested examination occurred in March 2017 and complied with Correia.  Id.  The Board next directed the AOJ to schedule the Veteran for a social and industrial survey in order to determine the functional impact of his service-connected disabilities on his employability.  This survey occurred in March 2017.  The Board finally directed the AOJ to adjudicate the Veteran's TDIU claim and, if appropriate, to refer this claim to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a December 2016 administrative decision, the RO notified the Veteran that his VA Form 9 (substantive appeal) submitted in December 2016 was untimely filed.  The Veteran disagreed with this decision in February 2017.  He perfected a timely appeal in April 2017.

In a March 2017 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for coronary artery disease.  The Veteran disagreed with this decision in July 2017.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on August 29, 2014, and issued to the Veteran on September 2, 2014, the AOJ denied a claim of service connection for coronary artery disease.

2.  In statements on a VA Form 21-0958, "Notice of Disagreement," dated on October 5, 2014, and date-stamped as received by the AOJ on October 16, 2014, the Veteran disagreed with the denial of his service connection claim for coronary artery disease.

3.  The AOJ promulgated a Statement of the Case (SOC) on the Veteran's service connection claim for coronary artery disease on May 7, 2015; the SOC was mailed to the Veteran on May 12, 2015, at his mailing address of record (which has been the same throughout the appeal period) and was not returned as undeliverable by the postal service.

4.  The Veteran, through his attorney, submitted a VA Form 9, "Substantive Appeal," dated on December 19, 2016, and date-stamped as electronically received by VA that same day; this form was received more than 1 year after the September 2, 2014, rating decision was issued.

5.  The record evidence shows that, from November 19, 2008, to April 11, 2011, the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, complaints of low back pain, 1 week of physician prescribed bed rest following a motor vehicle accident in June 2009, moderate disc degeneration, lumbago, and persistent sciatica.

6.  The record evidence shows that, from April 12, 2011, to October 27, 2011, the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, significant disc disease of the lumbosacral spine, tenderness to palpation, and multiple annular tears.

7.  The record evidence shows that, effective October 28, 2011, the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, complaints of constant low back pain, forward flexion limited to 40 degrees after repetitive testing, moderate pain of the left lower extremity, and mild to moderate multilevel lumbosacral spine degeneration.

8.  The record evidence shows that the Veteran's service-connected radiculopathy of the right lower extremity is, at worst, mildly disabling throughout the appeal period.

9.  The record evidence shows that, effective October 28, 2011, the Veteran's service-connected radiculopathy of the left lower extremity is, at worst, moderately disabling.

10.  The record evidence shows that, effective August 6, 2015, the Veteran's service-connected radiculopathy of the left lower extremity is, at worst, mildly disabling.

11.  The record evidence shows that the Veteran's service-connected GERD is manifested by, at worst, pyrosis and reflux.


CONCLUSIONS OF LAW

1.  Because a VA Form 9 date-stamped as electronically received by VA on December 19, 2016, is not a timely substantive appeal on the claim of service connection for coronary artery disease, this claim must be denied as a matter of law.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.34, 20.302 (2016).

2.  The criteria for a disability rating greater than 20 percent from November 19, 2008, to April 11, 2011, greater than 40 percent from April 12, 2011, to October 17, 2011, and greater than 20 percent thereafter, for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5243 (2016).

3.  The criteria for an initial rating greater than 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2016).

4.  The criteria for an initial 20 percent rating effective October 28, 2011, and an initial 10 percent rating effective August 6, 2015, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2016).

5.  The criteria for an initial 10 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7399-7346 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The AOJ has made repeated attempts to obtain the Veteran's service treatment records from his Army National Guard (ANG) service.  The AOJ documented its multiple attempts to obtain these records in the Veteran's claims file.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The AOJ notified the Veteran in February 2017 that it had been unable to obtain his ANG service treatment records and requested that he provide any copies in his possession.  There is no record of a response from the Veteran to this request.  The AOJ subsequently concluded in a formal memorandum to the file in February 2017 that, following repeated unsuccessful attempts to obtain the Veteran's service treatment records from his ANG service, these records were not available for review.  The Board agrees, finding that it is reasonably certain that the Veteran's service treatment records from his ANG service do not exist and further efforts to attempt to obtain them would be futile.

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Timeliness of Attempted Substantive Appeal Received on December 19, 2016

The Board finds that the preponderance of the evidence is against finding that the Veteran's substantive appeal (VA Form 9) date-stamped as electronically received by VA on December 19, 2016, was timely filed on the issue of entitlement to service connection for coronary artery disease.  The Veteran, through his attorney, contend that, because he did not receive a Statement of the Case (SOC) on this claim, the time period for perfecting a substantive appeal should be equitably tolled until an SOC is promulgated by the AOJ on this claim.  The Board disagrees.

With respect to the assertion that the AOJ did not promulgate an SOC on the claim of service connection for coronary artery disease, the Board notes that a review of the claims file shows that the AOJ promulgated an SOC on this claim on May 7, 2015.  This SOC was mailed to the Veteran on May 12, 2015, at his mailing address of record (which has been the same throughout the appeal period) and was not returned as undeliverable by the postal service.  The Board notes that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level. The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  In this case, the only evidence offered in an attempt to rebut the presumption of regularity in RO (or AOJ) operations (in this case, in promulgating an SOC on the claim of service connection for coronary artery disease) is the Veteran's vague assertion that he "does not recall" receiving the SOC promulgated on May 7, 2015, and mailed to him at his long-time mailing address of record on May 12, 2015.  This assertion is insufficient to rebut the presumption of regularity in RO (or AOJ) operations.  No evidence has been offered other than this assertion of non-receipt to rebut the presumption of regularity.  Thus, the Board concludes that the AOJ "properly discharged [its] official duties" and promulgated an SOC on the issue of entitlement to service connection for coronary artery disease on May 7, 2015, and mailed this SOC to the Veteran at his mailing address of record on May 12, 2015.

As noted above, it is undisputed that the AOJ denied the Veteran's service connection claim for coronary artery disease in a rating decision dated on August 29, 2014, and issued to the Veteran on September 2, 2014.  The relevant law and regulations provide that a claimant has 1 year from the date of a rating decision to perfect a timely appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  In other words, the Veteran in this case had until September 2, 2015, to perfect a timely substantive appeal on the issue of entitlement to service connection for coronary artery disease.  Id.  It also is undisputed that the Veteran disagreed with the denial of his service connection claim for coronary artery disease in statements on a VA Form 21-0958, "Notice of Disagreement," dated on October 5, 2014, and date-stamped as received by the AOJ on October 16, 2014.  As outlined above, the Veteran has not rebutted the presumption of regularity in AOJ operations concerning the promulgation and mailing of an SOC on the service connection claim for coronary artery disease in May 2015.  Despite the Veteran's assertions to the contrary, the fact remains that he did not perfect a timely substantive appeal on his service connection claim for coronary artery disease until December 2016, well after the 1-year period for doing so had expired.  Id.  The AOJ correctly determined in the currently appealed December 2016 administrative decision that the Veteran's substantive appeal (VA Form 9) date-stamped as electronically received by VA on December 19, 2016, was untimely filed for purposes of perfecting a substantive appeal on the service connection claim for coronary artery disease because it was received more than 1 year after the original decision that the Veteran sought to appeal.  Id.  The Board agrees with the AOJ's determination and finds that any argument to the contrary is without legal merit.

The legal criteria governing the time limits for initiating an appeal of a determination by the AOJ are clear.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  It also is clear that the Veteran is attempting to initiate an appeal of an adverse determination by the RO concerning the denial of service connection for coronary artery disease well outside these clear time limits.  In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In summary, the Board finds that, because the law, and not the evidence, is dispositive of this claim, it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating Claims

The Veteran's service-connected degenerative disc disease of the lumbosacral spine currently is evaluated as 20 percent disabling effective November 19, 2008, 40 percent disabling effective April 12, 2011, and as 20 percent disabling effective October 28, 2011, under 38 C.F.R. § 4.71a, DC 5242-5243 (degenerative arthritis of the spine-intervertebral disc syndrome).  See 38 C.F.R. § 4.71a, DC 5242-5243 (2016).  As relevant to this appeal, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC 5242 (2016).

DC 5243 provides that intervertebral disc syndrome is to be evaluated under either the General Rating Formula (outlined above) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating.  As relevant to this appeal, under DC 5243, a 20 percent is assigned for intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for IVDS with incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent is assigned under DC 5243 for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  Note (1) to DC 5243 states that an incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's service-connected radiculopathy of the right lower extremity currently is evaluated as 10 percent disabling effective December 18, 2012, by analogy to 38 C.F.R. § 4.124a, DC 8520 (paralysis of the sciatic nerve).  Similarly, the Veteran's service-connected radiculopathy of the left lower extremity currently is evaluated as 10 percent disabling effective October 28, 2012, and as 10 percent disabling effective December 18, 2012, by analogy to 38 C.F.R. § 4.124a, DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2016).  A 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for paralysis with marked muscular atrophy.  A maximum 80 percent rating is assigned for compete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  Id.

The Veteran's service-connected GERD currently is evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.124a, DC 7399-7346 (other digestive system disabilities-hiatal hernia).  See 38 C.F.R. § 4.124a, DC 7399-7346 (2016).  A minimum 10 percent is assigned under DC 7346 for hiatal hernia with 2 or more of the symptoms of the 30 percent rating of less severity.  A 30 percent rating is assigned for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is assigned for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptoms combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, DC 7346 (2016).

Factual Background and Analysis

Degenerative Disc Disease of the Lumbosacral Spine

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 20 percent from November 19, 2008, to April 11, 2011, greater than 40 percent from April 12, 2011, to October 27, 2011, and greater than 20 percent thereafter.  The Veteran essentially contends that his service-connected degenerative disc disease of the lumbosacral spine has been severely disabling throughout the appeal period.  The record evidence does not support his assertions regarding any time period at issue in this appeal.  For example, the record evidence demonstrates that, between November 19, 2008, and April 11, 2011, the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, complaints of low back pain, 1 week of physician prescribed bed rest following a motor vehicle accident in June 2009, moderate disc degeneration, lumbago, and persistent sciatica (as seen on VA outpatient treatment visits and examinations conducted during this time period).  For example, after the Veteran filed his increased rating claim for degenerative disc disease of the lumbosacral spine on November 19, 2008, VA examination in December 2008 showed complaints of persistent backaches and low back and paralumbar muscle discomfort, "particularly the left paralumbar region."  He denied experiencing any muscle spasm and reported monthly flare-ups of moderate to severe intensity which lasted 1-2 days.  He also reported significant morning "pain and stiffness when getting out of bed."  He had missed 2 weeks of work in the past year due to his back problems.  He denied being prescribed bed rest by any physician.  He was able to stand for 1 hour and was employed full-time as a National Guard mechanic.  He also denied any radicular symptoms or incapacitating episodes of spine disease.

Physical examination in December 2008 showed normal posture and head position, a mildly antalgic gait "particularly with the first few steps following a period of sitting," no abnormal spinal curvatures or thoracolumbar spine ankylosis, guarding and pain with motion of the bilateral thoracic sacrospinalis muscles, 5/5 motor strength throughout, normal muscle tone, no muscle atrophy, normal sensation throughout, and full flexion with complaints of tenderness.  X-rays showed a normal lumbar spine.  The diagnosis was lumbar spine strain with facet degenerative joint disease.

The Veteran was involved in a motor vehicle accident when he was on active duty training (ACDUTRA) in the ANG in June 2009.  A "Statement of Medical Examination and Duty Status" dated 3 days after the Veteran's motor vehicle accident in June 2009 and included in his service treatment records noted that he incurred an exacerbation of his low back pain as a result of this accident.  This injury was incurred in the line of duty.  

On outpatient treatment later in June 2009, the Veteran's complaints included persistent lumbar pain which radiated into both thighs.  Objective examination showed an antalgic gait, a normal range of motion in the low back, and no tenderness to palpation in the spinous process.  The assessment included persisting sciatica.

A private magnetic resonance imaging (MRI) scan of the Veteran's lumbosacral spine in July 2009 showed moderate disc degeneration at L4-5 and L5-S1.

On private outpatient treatment in September 2009, the Veteran reported that was "70% improved" following an epidural steroid injection in August 2009.  He complained of continued low back pain radiating into his gluteal muscles and posterior upper thighs, left worse than right.  Physical examination showed some gluteal discomfort on seated straight leg raising on the left but none on the right, a "still somewhat restricted" range of motion in flexion "with reproduction of pain," and 5/5 strength of the bilateral lower extremities.  The impressions included left paracentral disc protrusion at L5-S1 with probable discogenic pain and S1 radiculitis.

In October 2009, the Veteran reported improvement in his low back pain although he had continued difficulty with lifting and jogging.  Physical examination was unchanged.  The impression included left paracentral disc protrusion at L5-S1 with chronic low back pain and improving left lower extremity radiculitis.

Following a left transforaminal injection, the Veteran reported on outpatient treatment in November 2009 that his back pain had improved from constant to intermittent.  "He has occasional numbness along the lateral aspect of the left leg but otherwise the left leg pain is minimal."  Physical examination showed negative straight leg raising on the left leg, 5/5 strength of the bilateral lower extremities, and symmetric deep tendon reflexes.  The impressions were unchanged.

In December 2009, the Veteran complained that his transforaminal injection had worn off and severe low back pain had returned for the previous 2 days.  He also had minimal leg pain.  Physical examination showed an antalgic gait, "difficulty transitioning on the table," 5/5 strength of the bilateral lower extremities, and normal deep tendon reflexes.  Electrodiagnostic testing of the left lower extremity showed mild denervation limited to the left S1 paraspinal muscles which was "suspicious for but not diagnostic of a mild left S1 radiculopathy."  The impressions included left paracentral disc protrusion at L5-S1 with left S1 radiculopathy.

In January 2010, the Veteran complained of continued daily low back pain "that is worst first thing in the morning.  The radicular pain is resolved.  He denies any weakness."  Physical examination showed pain near the lumbosacral junction exacerbated with lumbar forward flexion, minimal tenderness at the lumbosacral junction, a sense of muscle tightness in both hamstrings on straight leg raising "but no clear radicular symptoms," 5/5 bilateral lower extremity strength, and normal deep tendon reflexes.  The impressions included left paracentral disc protrusion at L5-S1 and chronic low back pain with left S1 radicular symptoms resolved.

In a February 2010 letter, Dr. D. W. B. stated that physical examination of the Veteran showed that he was mildly deconditioned with a normal station and gait and positive straight leg raising on the left.

On VA spine examination in April 2010, the Veteran complained of increased low back pain since his June 2009 motor vehicle accident.  He reported that, after being taken to a civilian hospital for treatment following this accident, he was given 1 week of physician-prescribed bed rest.  He reported experiencing constant daily low back pain which radiated into his posterior thighs every 1-2 days.  He also experienced weekly flare-ups of severe low back pain which lasted for hours.  He was able to walk 1-3 miles and stand for 1 hours.  Physical examination showed normal posture, head position, and gait, no abnormal spinal curvatures, no objective abnormalities of the thoracic sacrospinalis muscles, 5/5 motor strength throughout except for 4/5 motor strength on left great toe extension, normal muscle tone, normal sensation and reflexes, a full range of motion with objective evidence of pain but no additional limitation of motion on repetitive testing.  The VA examiner stated that the Veteran had to bend his knees first before being able to stand erect after being tested on forward flexion.  There were no incapacitating episodes of IVDS.  The diagnosis was moderate disc degeneration at L4-5 and L5-S1.

In a June 2010 addendum to the April 2010 VA examination report, the VA examiner stated that, although the Veteran's MRI scan suggested left S1 radiculopathy, his physical examination did not show that he currently experienced any radiculopathy.  The Veteran's final diagnosis was moderate disc degeneration L4-5 and L5-S1 without signs of radiculopathy.

Following a private discogram in October 2010, the diagnoses were lumbar degenerative disc (L4-5, L5-S1) and lumbar disc bulge lumbar radiculitis.

On outpatient treatment in March 2011, the Veteran's complaints included "radicular back pain along the L5 and S1 dermatome."  Physical examination showed normal spinal curvature, some paraspinal muscle spasm from L4-S1 on the left, and positive straight leg raising on the left.  The diagnosis was lumbago.

The Veteran contends that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated between November 19, 2008, and April 11, 2011.  The record evidence does not support his assertions and shows instead that this disability is manifested by, at worst, complaints of low back pain, 1 week of physician prescribed bed rest following a motor vehicle accident in June 2009, moderate disc degeneration, lumbago, and persistent sciatica.  The Board acknowledges that the Veteran had a motor vehicle accident in June 2009 which exacerbated the symptomatology attributable to his service-connected degenerative disc disease of the lumbosacral spine.  There is no indication, however, that he experiences flexion limited to 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 40, 50, or 100 percent rating under DC 5242) such that an increased rating is warranted under DC 5242 during this time period.  There was a full range of motion (although painful) on repeated range of motion testing of the Veteran's lumbosacral spine conducted during this time period.  There also were no findings of ankylosis in the Veteran's thoracolumbar spine or the entire spine at any time during this period.  Although the Veteran had 1 week of physician-prescribed bed rest following his June 2009 motor vehicle accident, there otherwise is no indication that he experienced IVDS which required any treatment or bed rest prescribed by a physician during this time period.  No incapacitating episodes of IVDS were noted on VA examination in April 2010.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an increased rating for his service-connected degenerative disc disease of the lumbosacral spine during this time period.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent from November 19, 2008, to April 11, 2011, for degenerative disc disease of the lumbosacral spine have not been met.

The Veteran next is not entitled to a disability rating greater than 40 percent between April 12, 2011, and October 27, 2011, for degenerative disc disease of the lumbosacral spine.  Despite his assertions to the contrary, the record evidence shows that this disability is manifested by, at worst, significant disc disease of the lumbosacral spine, tenderness to palpation, and multiple annular tears.  The Board acknowledges initially that the record evidence shows that the symptomatology attributable to the Veteran's service-connected degenerative disc disease of the lumbosacral spine worsened during this time period.  For example, on outpatient treatment in May 2011, the Veteran's complaints included constant back pain.  The assessment was significant disc disease of the lumbosacral spine.

On private outpatient treatment in June 2011, the Veteran complaints included bilateral leg pain and constant low back pain.  Physical examination showed he was in a head and shoulder forward position, significant spinal scoliosis, tenderness to palpation over the lumbosacral spine junction bilaterally, forward flexion limited to 30 degrees, no radicular symptoms on straight leg raising, a slowed gait with mild antalgic limp "with reduced stance phase on the left with coinciding reduced arm swing," and no loss of sensation of the bilateral lower extremities.  The diagnoses included discogenic low back pain, left central disc protrusion at L5-S1, moderate left recess stenosis at L5-S1, Grade 1 annular tears at L4-5 and L5-S1, and probable S1 radiculopathy which was resolved.

The Veteran contends that that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated between April 11, 2011, and October 27, 2011.  The record evidence does not support his assertions and shows instead that this disability is manifested by, at worst, significant disc disease of the lumbosacral spine, tenderness to palpation, and multiple annular tears (as seen on outpatient treatment visits conducted during this time period).  The Board again acknowledges that the symptomatology attributable to the Veteran's service-connected degenerative disc disease of the lumbosacral spine worsened during this time period.  Following outpatient treatment in May 2011, the Veteran was diagnosed as having significant disc disease of the lumbosacral spine.  This diagnosis is supported by subsequent VA outpatient treatment in June 2011 when physical examination showed significant spinal scoliosis, tenderness to palpation over the lumbosacral spine junction bilaterally, forward flexion limited to 30 degrees, no radicular symptoms on straight leg raising, a slowed gait with mild antalgic limp, and no loss of sensation of the bilateral lower extremities.  These findings supported the assignment of an increased 40 percent rating effective April 11, 2011, under DC 5242.  See 38 C.F.R. § 4.71a, DC 5242 (2016).  There again is no indication that, between April 11, 2011, and October 27, 2011, the Veteran experienced either unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 50 or 100 percent rating under DC 5242) such that a disability rating greater than 40 percent is warranted at any time during this time period.  Id.  There also is no indication that the Veteran experienced incapacitating episodes of IVDS such that an increased rating is warranted for his service-connected degenerative disc disease of the lumbosacral spine under DC 5243 during this time period.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  The Veteran further has not identified or submitted any evidence demonstrating his entitlement to an increased rating for his service-connected degenerative disc disease of the lumbosacral spine during this time period.  Accordingly, the Board finds that the criteria for a disability rating greater than 40 percent between April 12, 2011, and October 27, 2011, for degenerative disc disease of the lumbosacral spine have not been met. 

The Veteran further is not entitled to a disability rating greater than 20 percent effective October 28, 2011, for degenerative disc disease of the lumbosacral spine.  Despite his assertions to the contrary, the record evidence demonstrates that this disability is manifested by, at worst, complaints of constant low back pain, forward flexion limited to 40 degrees after repetitive testing, moderate pain of the left lower extremity, and mild to moderate multilevel lumbosacral spine degeneration.  In other words, the symptomatology attributable to his service-connected degenerative disc disease of the lumbosacral spine appears to have improved effective October 28, 2011.  For example, on VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) conducted on October 28, 2011, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that flare-ups occurred "with bending, then to standing."  Range of motion testing showed forward flexion to 70 degrees with objective evidence of painful motion beginning at 30 degrees.  Repetitive testing showed forward flexion to 40 degrees due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  Physical examination showed no tenderness to palpation, guarding, or muscle spasm, 5/5 muscle strength throughout, no muscle atrophy, normal reflexes, normal sensation in the thighs and knees, and negative straight leg raising bilaterally.  Although IVDS was present, he experienced less than 1 week of incapacitating episodes of IVDS in the past year.  The Veteran reported missing 2-4 days per month of work due to low back pain.  The VA examiner stated that the Veteran's low back symptomatology was moderately severe with weakened movement, moderate fatigability, no incoordination, but moderate pain.  This examiner also stated that the Veteran's 2009 motor vehicle accident accelerated or exaggerated his low back pain.  The diagnoses included degenerative lumbar disc disease.

On private outpatient treatment in May 2012, the Veteran's complaints included low back pain since his 2009 motor vehicle accident.  His low back pain worsened when lying down.  He denied any loss of bowel or bladder control.  Physical examination showed a non-spastic gait, no tenderness of the lumbar spinous processes and paravertebral musculature bilaterally, no radicular pain on straight leg raising, and good muscle strength, tone, and bulk.  An MRI showed a "pretty collapsed" disc at L5-S1.  The assessment included degenerative disc disease L4-5 and L5-S1.

In June 2012, the Veteran's complaints included low back pain worsened when lying on his back.  The assessment included low back pain, lumbar/lumbosacral disc degeneration, and lumbar disc displacement without myelopathy.

In July 2012, the Veteran's complaints included low back pain without significant radiation to the lower extremities.  The assessment included lumbosacral spondylosis.

In September 2012, the Veteran's complaints included back stiffness, weakness, and low back pain.  His pain was constant.  Physical examination showed the Veteran "appeared mildly uncomfortable and moved about slowly," no audible or visible "dramatic pain behaviors," a normal gait, well-maintained spinal curves, forward flexion between 43 and 46 degrees, no tenderness or muscle spasms in the paraspinal musculature, and normal deep tendon reflexes.  The private clinician stated that the Veteran sustained a permanent aggravation of a pre-existing lumbar degenerative disc disease due to his June 2009 motor vehicle accident.

On VA back (thoracolumbar spine) conditions DBQ in January 2013, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that flare-ups of his low back pain resulted in increased pain, decreased range of motion and mobility, and a limp.  Range of motion testing showed forward flexion to 45 degrees with objective evidence of painful motion beginning at 30 degrees.  Physical examination showed functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, pain on movement, and disturbance of locomotion, midline and paralumbar tenderness, no guarding or muscle spasm, 5/5 muscle strength throughout, no muscle atrophy, normal sensation throughout except for decreased sensation in the left foot/toes, positive straight leg raising bilaterally.  Although IVDS was present, he experienced less than 1 week of incapacitating episodes of IVDS in the past year.  The Veteran regularly used a back brace.  X-rays of the thoracolumbar spine showed arthritis.  The diagnosis was lumbar spine degenerative disc disease/degenerative spondylosis and facet arthrosis.

On VA back (thoracolumbar spine) conditions DBQ in August 2015, the Veteran's complaints included constant mild low back pain "which worsens with activity such as bending at the waist."  He routinely wore an elastic back brace for his condition.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that flare-ups of low back pain left him on the floor.  Range of motion testing showed forward flexion to 60 degrees with pain which caused functional loss.  Physical examination showed pain with weight bearing, mild paraspinal tenderness, guarding or muscle spasm and localized tenderness not resulting in abnormal spinal contour, no guarding, 5/5 muscle strength, normal sensation, negative straight leg raising bilaterally, and no ankylosis or neurologic abnormalities.  Although IVDS was present, he had not experienced any incapacitating episodes of IVDS in the past year.  The Veteran regularly used a back brace.  X-rays of the thoracolumbar spine showed traumatic arthritis.  The diagnosis was IVDS with radiculopathy of the bilateral lower extremities.

A private MRI scan of the Veteran's lumbar spine taken in March 2016 showed a lumbar transitional segment with sacralization of L5, a small amount of fluid in L4-5 disc, and mild/moderate multilevel lumbar spine degeneration with stenosis.

On VA back (thoracolumbar spine) conditions DBQ in March 2017, the Veteran's complaints included constant low back pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He routinely wore a girdle because that relieved his back pain.  Since his motor vehicle accident in 2009, his low back pain had improved gradually and he did not take any medications for this pain which "is not as bad now as it was a few years ago."  He could not sit for longer than an hour and was able to walk for a mile.  He reported flare-ups of low back pain consisting of soreness and stiffness.  Range of motion testing showed forward flexion to 40 degrees with a limited "ability to bend forward."  Although pain was noted on the examination, it did not result in functional loss.  Physical examination showed no evidence of pain on weight bearing, tenderness to palpation over the midline at L4-5 levels, no guarding or muscle spasm, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes and sensation, negative straight leg raising bilaterally, and no ankylosis, neurologic abnormalities, or IVDS.  The VA examiner stated that, although the Veteran was diagnosed as having IVDS at his August 2015 examination, the normal neurological findings at that examination did not support this diagnosis.  This examiner also stated that, although the Veteran reported "transient pain and numbness that radiate into his legs," he had a normal neurological examination and "insufficient clinical evidence to support a diagnosis of IVDS."  This examiner stated further that, if the Veteran had been diagnosed as having IVDS in 2015, because he currently reported that his symptoms had improved, any prior diagnosis of IVDS had resolved.  The diagnoses were degenerative arthritis of the spine, degenerative disc disease, and facet arthropathy of the lumbar spine.

The Veteran contends that that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated effective October 28, 2011.  The record evidence does not support his assertions and shows instead that this disability is manifested by, at worst, complaints of constant low back pain, forward flexion limited to 40 degrees after repetitive testing, moderate pain of the left lower extremity, and mild to moderate multilevel lumbosacral spine degeneration.  There is no indication that, since October 28, 2011, the Veteran experienced forward flexion limited to 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 40, 50, or 100 percent rating under DC 5242) or incapacitating episodes of IVDS lasting at least 4 weeks such that a disability rating greater than 20 percent is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5242-5243 (2016).  For example, VA examination on October 28, 2011, showed forward flexion to 70 degrees with objective evidence of painful motion beginning at 30 degrees and to 40 degrees on repetitive testing due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  Physical examination showed no tenderness to palpation, guarding, or muscle spasm, 5/5 muscle strength throughout, no muscle atrophy, normal reflexes, normal sensation in the thighs and knees, and negative straight leg raising bilaterally.  Although IVDS was present, the Veteran experienced less than 1 week of incapacitating episodes of IVDS in the past year.  The VA examiner stated that the Veteran's low back symptomatology was moderately severe with weakened movement, moderate fatigability, no incoordination, but moderate pain.  Outpatient treatment in September 2012 showed that the Veteran "appeared mildly uncomfortable and moved about slowly" but had no audible or visible "dramatic pain behaviors," a normal gait, well-maintained spinal curves, forward flexion between 43 and 46 degrees, no tenderness or muscle spasms in the paraspinal musculature, and normal deep tendon reflexes.  

The Board acknowledges that, on VA examination in January 2013, forward flexion was to 45 degrees with objective evidence of painful motion beginning at 30 degrees.  Although this finding suggests that the symptomatology attributable to the Veteran's service-connected degenerative disc disease of the lumbosacral spine warrants a 40 percent rating under DC 5242, the finding of forward flexion limited to 30 degrees due to painful motion is not supported by other findings obtained at subsequent VA examinations and outpatient treatment visits.  See 38 C.F.R. § 4.71a, DC 5242 (2016).  For example, range of motion testing of the Veteran's lumbosacral spine in August 2015 showed forward flexion to 60 degrees with pain which caused functional loss and physical examination showed no ankylosis, pain with weight bearing, mild paraspinal tenderness, muscle spasm or localized tenderness not resulting in abnormal spinal contour, no guarding, 5/5 muscle strength, normal sensation, negative straight leg raising bilaterally, and no neurologic abnormalities.  The Veteran himself reported at his most recent VA examination in March 2017 that, since his motor vehicle accident in 2009, his low back pain had improved gradually and he did not take any medications for this pain which "is not as bad now as it was a few years ago."  Range of motion testing showed forward flexion to 40 degrees with a limited "ability to bend forward."  Although pain was noted on physical examination, it did not result in functional loss.  Having reviewed the record evidence, the Board finds that, overall, the symptomatology attributable to the Veteran's service-connected degenerative disc disease of the lumbosacral spine since October 28, 2011, does not support the assignment of a disability rating greater than 40 percent under DC 5242 during this time period.  Id.  

There also is no indication that the Veteran experienced incapacitating episodes of IVDS such that an increased rating is warranted for his service-connected degenerative disc disease of the lumbosacral spine under DC 5243 during this time period.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  VA examination in January 2013 showed that, although IVDS was present, the Veteran experienced less than 1 week of incapacitating episodes of IVDS in the past year.  VA examination in August 2015 showed that, although IVDS was present, he had not experienced any incapacitating episodes of IVDS in the past year.  The March 2017 VA examiner stated that, although the Veteran was diagnosed as having IVDS at his August 2015 examination, the normal neurological findings at that examination did not support this diagnosis.  This examiner also stated that, although the Veteran had a normal neurological examination and there was "insufficient clinical evidence to support a diagnosis of IVDS."  This examiner stated further that, if the Veteran had been diagnosed as having IVDS in 2015, because he currently reported that his symptoms had improved, any prior diagnosis of IVDS had resolved.  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 20 percent effective October 28, 2011, for his service-connected degenerative disc disease of the lumbosacral spine.  Accordingly, the Board finds that the criteria for a disability rating greater than 20 percent effective October 28, 2011, for degenerative disc disease of the lumbosacral spine have not been met.

Radiculopathy of the Right Lower Extremity

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for radiculopathy of the right lower extremity.  The Veteran contends that this disability is more disabling than currently (and initially evaluated).  The record evidence does not support the Veteran's assertions.  It shows instead that this disability is manifested by, at worst, mild radiculopathy throughout the appeal period.  The Veteran's VA treatment records also do not support the assignment of an initial rating greater than 10 percent for service-connected radiculopathy of the right lower extremity under DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2016).  As noted above, in a June 2010 addendum to the April 2010 VA examination report, the VA examiner stated that, although the Veteran's MRI scan suggested left S1 radiculopathy, his physical examination did not show that he currently experienced any radiculopathy.  On VA examination in October 2011, physical examination showed no radiculopathy of the right lower extremity.  The VA examiner stated that the Veteran's right lower extremity was not affected by radiculopathy.  On VA examination in January 2013, physical examination of the right lower extremity showed radiculopathy manifested by mild intermittent pain, mild parasthesias/dysesthias, and mild numbness, and mild sciatic radiculopathy.  The diagnosis included right lower extremity radiculopathy.  On VA back (thoracolumbar spine) conditions DBQ in August 2015, the Veteran's complaints included low back pain radiating "to both legs and associated numbness and tingling."  Physical examination of the right lower extremity showed radiculopathy manifested by mild constant pain, mild intermittent pain, mild parasthesias/dysesthias, and mild numbness, and mild sciatic radiculopathy.  Finally, at the Veteran's most recent VA examination in March 2017, physical examination showed no radicular pain or any other signs or symptoms due to radiculopathy.  The record evidence does not indicate that the Veteran's service-connected radiculopathy of the right lower extremity is manifested by at least moderate incomplete paralysis of the sciatic nerve (i.e., at least a 20 percent rating under DC 8520) such that an initial rating greater than 10 percent is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.124a, DC 8520 (2016).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 10 percent for his service-connected radiculopathy of the right lower extremity at any time during the appeal period.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent for radiculopathy of the right lower extremity have not been met.

Radiculopathy of the Left Lower Extremity

The Board next finds that the evidence supports assigning an initial 20 percent rating effective October 28, 2011, and an initial 10 percent rating effective August 6, 2015, for radiculopathy of the left lower extremity.  The Veteran essentially contends that this disability is more disabling than currently (and initially) evaluated during each of the time periods at issue in this appeal.  The Board agrees, finding that the record evidence supports assigning an initial 20 percent rating effective October 28, 2011, and an initial 10 percent rating effective August 6, 2015, for this disability under DC 8520.  Id.  The evidence shows that, effective October 28, 2011, the service-connected radiculopathy of the left lower extremity is, at worst, moderately disabling (i.e., a 20 percent rating under DC 8520).  Id.  For example, following a private electromyograph (EMG) in December 2009, the impressions included mild denervation limited to the left S1 paraspinal muscles "suspicious for but not diagnostic of a mild left S1 radiculopathy," and no evidence of left sciatic neuropathy.  As noted elsewhere, the April 2010 VA examiner subsequently concluded that there was no evidence of radiculopathy on physical examination of the bilateral lower extremities despite the EMG (or MRI) findings in December 2009.  On VA examination on October 28, 2011, however, physical examination showed moderate intermittent pain and moderate numbness of the left lower extremity.  The VA examiner concluded that the Veteran experienced moderate sciatic nerve radiculopathy of the left lower extremity.  This supports the assignment of an initial 20 percent rating effective October 28, 2011, for service-connected radiculopathy of the left lower extremity under DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2016).  The evidence does not suggest that, effective October 28, 2011, the Veteran experienced moderately severe or severe incomplete paralysis or complete paralysis of the sciatic nerve (i.e., a 40, 60, or 80 percent rating under DC 8520) such that an initial rating greater than 20 percent is warranted for this time period.  Id.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 20 percent rating effective October 28, 2011, for radiculopathy of the left lower extremity have been met.

The Veteran also is entitled to an initial 10 percent rating effective August 6, 2015, for his service-connected radiculopathy of the left lower extremity.  The record evidence suggests that, effective August 6, 2015, his service-connected radiculopathy of the left lower extremity is, at worst, mildly disabling (i.e., a 10 percent rating under DC 8520).  Id.  For example, VA examination in January 2013 documented the presence of mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness of the left lower extremity.  Although January 2013 VA examiner concluded that the Veteran experienced mild sciatic nerve radiculopathy of the left lower extremity, this conclusion does not appear to be supported by other physical examination findings of moderate intermittent pain and paresthesias and/or dysesthesias.  Subsequent VA examination on August 6, 2015, documented the presence of mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the left lower extremity.  The August 2015 VA examiner concluded that the Veteran experienced mild sciatic nerve radiculopathy of the left lower extremity.  This conclusion appears to be supported by the other physical examination findings obtained at that examination which are consistent with mild disability.  Finally, at the Veteran's most recent VA examination in March 2017, the Veteran's complaints included radiating shooting pain down 1 or both legs which occurred abruptly several times a week, lasted for 10 seconds, and then resolved.  Physical examination showed no radicular pain or any other signs or symptoms due to radiculopathy of the left lower extremity.  The evidence does not suggest that, effective August 6, 2015, the Veteran experienced moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve (i.e., a 20, 40, 60, or 80 percent rating under DC 8520) such that an initial rating greater than 10 percent is warranted for his service-connected radiculopathy of the left lower extremity during this time period.  Id.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 10 percent rating effective August 6, 2015, for radiculopathy of the left lower extremity have been met.

GERD

The Board finally finds that the evidence supports assigning an initial 10 percent rating for GERD.  The Veteran contends that this disability is more disabling than currently (and initially) evaluated.  The Board agrees, finding that the record evidence support his assertions regarding the severity of his service-connected GERD throughout the appeal period.  For example, on VA esophageal conditions DBQ in October 2015, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had several risk factors for GERD including significant weight gain since his discharge from active service in 2004 and enjoying spicy foods.  He took continuous medication to treat his GERD symptoms which consisted of pyrosis and reflux.  The diagnosis was GERD.  The Board observes that the criteria for a 10 percent rating for GERD under DC 7346 require 2 or more of the symptoms for a 30 percent rating of less severity.  See 38 C.F.R. § 4.114, DC 7346 (2016).  The Board also observes that the symptoms necessary for a 30 percent rating under DC 7346 include pyrosis and persistently recurrent epigastric distress.  Id.  Although the evidence does not suggest that the Veteran's epigastric distress (or reflux) noted on VA examination in October 2015 is persistently recurrent, as is required for a 30 percent rating under DC 7346, it nevertheless suggests that reflux and pyrosis are present at a less severe level (i.e., a 10 percent rating under DC 7346).  Id.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 10 percent rating for GERD have been met.


ORDER

Because the Veteran's VA Form 9 received on December 19, 2016, was not timely filed, the claim of service connection for coronary artery disease is denied.

Entitlement to a disability rating greater than 20 percent from November 19, 2008, to April 11, 2011, greater than 40 percent from April 12, 2011, to October 17, 2011, and greater than 20 percent thereafter, for degenerative disc disease of the lumbosacral spine is denied.

Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial 20 percent rating effective October 28, 2011, and to an initial 10 percent rating effective August 6, 2015, for radiculopathy of the left lower extremity is granted.

Entitlement to an initial 10 percent rating for GERD is granted.


REMAND

The Veteran contends that he is entitled to a TDIU.  He also contends that new and material evidence has been received sufficient to reopen a previously denied service connection claim for coronary artery disease.  The Board acknowledges that this appeal has been remanded on several prior occasions, most recently in December 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's TDIU claim, the Board observes that, in its most recent remand in December 2016, it directed the AOJ to adjudicate this claim on a schedular basis and, "[i]f not, then refer to the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b)."  See generally 38 C.F.R. § 4.16(b) (2016) (discussing extraschedular entitlement to TDIU); see also Board remand dated December 8, 2016, at pp. 10.  Unfortunately, a review of the Veteran's claims file shows that the AOJ did not comply with the December 2016 Board remand instructions concerning the Veteran's TDIU claim on an extraschedular basis.  The Board acknowledges here that the AOJ adjudicated the Veteran's TDIU claim on a schedular basis in the April 2017 Supplemental Statement of the Case (SSOC).  Unfortunately, the AOJ then concluded in this SSOC that a referral to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis was not warranted.  This contravened the Board's explicit remand instruction to refer the Veteran's TDIU claim to the Director, Compensation Service, and is clear error which requires remand.  

The Board observes here that compliance with its remand directives is not discretionary.  In fact, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in April 2017 without complying with the December 2016 remand instructions concerning the Veteran's TDIU claim.  Given this error, another remand of this claim is required.

With respect to the Veteran's request to reopen a previously denied service connection claim for coronary artery disease, as noted in the Introduction, the RO denied this claim in a March 2017 rating decision.  The Veteran disagreed with this decision in April 2017.  To date, however, the AOJ has not promulgated a Statement of the Case (SOC) on this claim.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ must issue an SOC on the issue of whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease to the Veteran and his attorney.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's December 2016 remand, refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2.  Provide a Statement of the Case (SOC) to the Veteran and his attorney on the issue of whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease.  A copy of any SOC should be included in the claims file.  This claim should be returned to the Board only if the Veteran perfects a timely appeal.

3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


